Citation Nr: 1631743	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  10-31 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative arthritis of the left hand.

2.  Entitlement to a disability rating in excess of 20 percent for service-connected residuals of a traumatic laceration with scar of the left hand prior to August 6, 2015, and 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied an increased rating in excess of 20 percent for the Veteran's service-connected residuals of a traumatic laceration with scar of the left hand.

Subsequently, in an August 2015 rating decision, the RO granted service connection for degenerative arthritis of the left hand and assigned a 10 percent disability rating and increased the Veteran's service-connected residuals of a traumatic laceration with scar of the left hand disability rating to 30 percent, effective August 6, 2015.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2016.  A transcript of the hearing is in the Veteran's file. 


FINDINGS OF FACT

1.  The Veteran has requested that his appeal for an initial disability rating in excess of 10 percent for service-connected degenerative arthritis of the left hand be withdrawn.

2.  The Veteran has requested that his appeal for a disability rating in excess of 20 percent for service-connected residuals of a traumatic laceration with scar of the left hand prior to August 6, 2015, and 30 percent thereafter, be withdrawn.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative arthritis of the left hand have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to a disability rating in excess of 20 percent for service-connected residuals of a traumatic laceration with scar of the left hand prior to August 6, 2015, and 30 percent thereafter, have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to the promulgation of a decision by the Board, the Veteran submitted a correspondence in June 2016 and withdrew the claims for entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative arthritis of the left hand and entitlement to a disability rating in excess of 20 percent for service-connected residuals of a traumatic laceration with scar of the left hand prior to August 6, 2015, and 30 percent thereafter.  Additiohnally, the Veteran's representative submitted a Motion to Withdraw Appeal in August 2016.  There remains no allegation of errors of fact or law for appellate consideration with regard to these issues.  The Board does not have jurisdiction to review the issues, and dismissal is warranted.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).







ORDER

The claim of entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative arthritis of the left hand is dismissed.

The claim of entitlement to a disability rating in excess of 20 percent for service-connected residuals of a traumatic laceration with scar of the left hand prior to August 6, 2015, and 30 percent thereafter, is dismissed.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


